Citation Nr: 1000463	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  07-34 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a head injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to 
November 1972.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

In an October 2007 appeal to the Board, the Veteran indicated 
that he desired a hearing before the Board at a local VA 
office.  This request was acknowledged by the RO, which sent 
multiple hearing selection letters to different addresses 
listed in the Veteran's claims file.  One of these letters 
was sent to an address in Utah.  The Veteran responded to one 
of these letters with a statement dated in February 2008.  In 
that statement, the Veteran reported that he wished to be 
scheduled for a videoconference hearing before the Board.  
The statement listed the Veteran's address in Midvale, Utah.  
There is no evidence of record that the Veteran changed his 
address after February 2008.  Accordingly, the Midvale, Utah 
address is the Veteran's lastest address of record.  In 
February 2008 the RO sent notice of the Veteran's scheduled 
hearing date to an address in Wadesville, Indiana.  The 
Veteran did not appear for the hearing and there is no 
indication in the record that the Veteran ever received 
notice of his scheduled videoconference hearing before the 
Board.  Accordingly, the Veteran was not provided an 
opportunity to present testimony at a hearing before the 
Board, as he had requested.

Accordingly, the case is remanded for the following action:

The RO must place the Veteran's name on 
the docket for a videoconference hearing 
before the Board at the RO.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


